DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2475920A to Henderson.  Henderson discloses an apparatus (10) for measuring a fluid (see .
Claim(s) 1, 5, 8, 10, 12, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Applicant’s cited foreign prior art reference CN 203847723 U to Zhang et al.  Zhang et al. discloses an apparatus for measuring a fluid (see entire reference) a valve (Figs. 1 and 2) in communication with the fluid, and a transducer (5) that measures the fluid wherein the transducer is mounted on the valve (as recited in instant independent claims 1 and 18); wherein the transducer is a pressure transducer and the transducer measures a pressure of the fluid (as recited in instant dependent claims 5 and 19); wherein the valve is a butterfly valve (as recited in instant dependent claim 8); wherein the valve has an axis of rotation and the transducer is parallel to the axis of rotation of the valve and the axis of rotation is substantially vertical (see Figs) (as recited in instant dependent claims 10 and 12).
Claim(s) 1, 2, 5, 6, 14, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. 4,627,282 to Fales.  Fales discloses an apparatus (see Fig. 1) for measuring a fluid (see entire reference), the apparatus including a valve (37) in communication with the fluid and for controlling the fluid; the valve including a transducer/sensor (18) that measures pressure in the fluid (as recited in instant dependent claims 5 and 19), wherein the transducer/sensor is mounted on the valve (as recited in instant independent claims 1 and 18); further including a tank (10) (as recited in instant dependent claim 2); wherein the sensor/transducer is a pressure transducer and the transducer is used to measure a pressure and quantity of the fluid  in the tank (as recited in instant dependent claims 5, 6 and 20); further including a pressure plate/diaphragm (30, 32) (as recited in instant dependent claim 14); further including a channel (25) in the valve (as recited in instant dependent claim 15); further including a display (see dial gauge display face in Fig. 1) that displays the quantity of the fluid (as recited in instant dependent claim 17).
Claims 7, 9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  CN 203847723 U to Zhang et al. as applied to claim 1 above.  Zhang et al. discloses an apparatus including a butterfly valve, the valve having a vertical axis of rotation and a pressure transducer mounted on the valve to measure a pressure of the fluid, as well as other previously recited elements.  Zhang et al. does not explicitly disclose the fluid is milk (as recited in instant dependent claim 7, or wherein the pressure transducer is mounted at or concentric with the axis of rotation of the valve (as recited in instant dependent claim 9 and 11); or the pressure transducer is mounted at/on the bottom of the valve (as recited in instant dependent claim 13).  However, the pressure transducer will function equally as well regardless of the mounting location, either at the axis of rotation, or concentric with the axis of rotation of the valve, or located at the bottom of the valve, since the pressure measured by the pressure transducer would .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861